                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

JOSHUA ALLEN TIPTON,                             )
                                                 )
       Plaintiff,                                )
v.                                               )            No. 2:18-CV-00092-JRG-CLC
                                                 )
JOHN BIGGENS and                                 )
OFFICER CANTRELL,                                )
                                                 )
       Defendants.                               )

                                  MEMORANDUM OPINION

       On July 1, 2019, this Court entered an order requiring Plaintiff, a prisoner proceeding pro

se under 42 U.S.C. § 1983, to show cause within fourteen days as to why this matter should not be

dismissed for his failure to report his change of address to the Court [Doc. 27]. The Court entered

the order after its prior mailings to Plaintiff were returned as “undeliverable,” along with a notation

that Plaintiff had been released from custody [Doc. 25]. The Court directed the Clerk to send the

show cause order to the permanent address listed in Plaintiff’s complaint, and it warned Plaintiff

that a failure to timely comply with the order would result in the case’s dismissal [Doc. 27 at 2].

More than twenty days have passed, and Plaintiff has not complied with the show cause order or

otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, Plaintiff failed

to update his address with the Court, and as the mail to his permanent address has not been

returned, the Court presumes it was received. As such, the first factor weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

        As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply with the Court’s order [Doc. 27 at 2].

        Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was a prisoner proceeding proceed in forma pauperis [Doc. 8], and he has not

responded to the Court’s orders or otherwise communicated with the Court in approximately six

months.

        Therefore, for the reasons set forth above, the Court concludes that the relevant factors

weigh in favor of dismissal of Plaintiff’s action pursuant to Rule 41(b). Considering this ruling,

Defendant Biggens’ motion for summary judgment [Doc. 14] is DISMISSED as moot. Further,

the Court CERTIFIES that any appeal from this order would not be taken in good faith.

        An appropriate Judgment Order will enter.

        ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE


                                                   2
